Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149890                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149890
                                                                    COA: 321985
                                                                    Wayne CC: 91-001091-FC
  ROSCOE MELVIN OWENS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 27, 2014 order
  of the Court of Appeals is considered. With regard to the defendant’s claim of new
  evidence, leave to appeal is DENIED because the defendant has failed to meet the burden
  of establishing entitlement to relief under MCR 6.508(D). In all other respects, leave to
  appeal is DENIED because the defendant’s motion for relief from judgment is prohibited
  by MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2014
           t1222
                                                                               Clerk